Citation Nr: 0946942	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to May 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to special monthly 
compensation based on anatomical loss.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The Veteran's loss of part of his intestine and chronic 
kidney failure does not constitute loss of use of a creative 
organ; and the preponderance of the evidence demonstrates no 
loss of use of a creative organ as a result of the Veteran's 
military service.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ have not been met. 38 U.S.C.A. §§ 
1114, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2007.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for special monthly compensation is denied below.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records.  The RO did not 
obtain records for treatment of colitis-ileostomy from Kaiser 
Permanente.  However, these records would not aid in 
substantiating the Veteran's claim as they address his 
service-connected disability related to colitis and do not 
relate to any loss of use of a creative organ.  Additionally, 
Kaiser Permanente noted in May 2009 that records for the 
Veteran were destroyed following applicable laws regarding 
record retention.  No additional development in this case 
would help to substantiate the Veteran's claim.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks special monthly compensation for surgical 
removal of his large intestine, as he considers this a 
reproductive organ responsible for removing nutrients from 
food.  He mentioned that the partial removal of his small 
intestine has also caused problems with his kidneys.  In 
December 2008, his representative asserted entitlement to 
special monthly compensation for anatomical loss or loss of 
use of part of the colon or kidney.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness in one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, 
loss of 25 percent or more of tissue from a single breast or 
both breasts in combination (including loss by mastectomy or 
partial mastectomy), or following receipt of radiation 
treatment of breast tissue.  This special compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability, 
provided that the combined rate of compensation does not 
exceed the monthly rate set forth in 38 U.S.C.A. § 1114(l) 
when authorized in conjunction with any of the provisions of 
38 U.S.C.A. § 1114(a) through (j) or (s).  38 C.F.R. 
§ 3.350(a).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
will be established when examination by a board finds that 
(a) the diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, (b) the diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i).

The service treatment records show the Veteran had a total 
colectomy with ileosigmoidostomy and small bowel resection.  
After service, the Veteran was granted service connection in 
June 1956 for residuals of ulcerative colitis and residuals, 
postoperative scar and draining fistula from operation for 
intestinal obstruction and partial colectomy.  The Veteran is 
presently rated as 100 percent disabled from May 20, 1964 and 
60 percent disabled from June 3, 1959 for status post 
subtotal colostomy for chronic ulcerative colitis with post 
operative stricture of ileosigmoidstomy stoma, with 26-pound 
underweight: rheumatoid arthritis (colitic arthritis) 
sacroiliac joints, secondary to ulcerative colitis.  The 
Veteran also is rated 60 percent disabled from October 18, 
2007, 80 percent disabled from November 4, 2008, and 100 
percent disabled from December 22, 2008 for chronic renal 
failure associated with status post subtotal colostomy for 
chronic ulcerative colitis with post operative stricture of 
ileosigmoidstomy stoma, with 26-pounds underweight: 
rheumatoid arthritis (colitic arthritis) sacroiliac joints, 
secondary to ulcerative colitis.  Additionally, the Veteran 
is service-connected for hemorrhoids rated as 0 percent 
disabling.  Last, the Veteran is entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i) on account of status post subtotal colostomy for 
chronic ulcerative colitis with post operative stricture of 
ileosigmoidstomy stoma, rated as 100 percent disabling and 
additional service-connected disability of chronic renal 
failure, independently ratable at 60 percent or more from 
October 18, 2007.

The Veteran is not service-connected for anatomical loss or 
loss of use of any of the parts of the body mentioned in 
38 C.F.R. § 3.350(a).  Although he mentioned that his small 
and/ or large intestine should be considered a reproductive 
organ, this is not contemplated in the regulations for loss 
of use of creative organ.  

Thus, the Veteran does not meet the criteria for entitlement 
to special monthly compensation for loss of or loss of use of 
a creative organ.  


ORDER

Entitlement to special monthly compensation for loss of use 
of a creative organ is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


